                            Case 2:19-cv-02579 Document 1 Filed 04/04/19 Page 1 of 12 Page ID #:1



                  1        CRAIG G. STAUB, Bar No. 172857
                           cstaub@littler.com
                  2        LITTLER MENDELSON, P.C.
                           633 West 5th Street
                  3        63rd Floor
                           Los Angeles, CA 90071
                  4        Telephone: 213.443.4300
                           Facsimile: 213.443.4299
                  5
                           RACHAEL LAVI, Bar No. 294443
                  6        CASSIDY C. VEAL, Bar No. 323899
                           LITTLER MENDELSON, P.C.
                  7        2049 Century Park East
                           5th Floor
                  8        Los Angeles, CA 90067.3107
                           Telephone: 310.553.0308
                  9        Fax No.:   310.553.5583
               10          Attorneys for Defendants
                           GEO CORRECTIONS AND DETENTION, LLC
               11          AND THE GEO GROUP, INC.
               12
               13                                UNITED STATES DISTRICT COURT
               14                              CENTRAL DISTRICT OF CALIFORNIA
               15          LEA GARCIA, an individual              Case No.
               16                        Plaintiff,               DEFENDANTS’ NOTICE TO
                                                                  FEDERAL COURT OF REMOVAL
               17          v.                                     OF CIVIL ACTION FROM STATE
                                                                  COURT
               18
                           GEO CORRECTIONS AND
               19          DETENTION, LLC, a Florida Limited
                           Liability Company, THE GEO
               20          GROUP, INC., WHICH WILL DO
                           BUSINESS IN CALIFORNIA AS
               21          GEO CALIFORNIA, INC., a Florida
                           Corporation and Does 1 through 100,
               22          inclusive,
               23                        Defendants.
               24
               25
               26
               27
               28
LITTLER MENDELSON, P.C.
     633 West 5th Street
         63rd Floor
   Los Angeles, CA 90071
        213.443.4300
                            Case 2:19-cv-02579 Document 1 Filed 04/04/19 Page 2 of 12 Page ID #:2



                  1              TO THE CLERK OF THE FEDERAL DISTRICT COURT FOR THE
                  2        CENTRAL DISTRICT OF CALIFORNIA, PLEASE TAKE NOTICE that
                  3        Defendants The Geo Group, Inc., d/b/a GEO California, Inc. (“GEO”), and GEO
                  4        Corrections and Detention, LLC (“GEO Corrections”) (collectively, “Defendants”)
                  5        hereby remove this action from the Superior Court in the State of California for the
                  6        County of San Bernardino to the United States District Court for the Central District
                  7        of California, pursuant to 28 U.S.C. sections 1332, 1441 and 1446.
                  8              This Notice is based upon the original jurisdiction of the United States District
                  9        Court over the parties under 28 U.S.C. section 1332(a), based on complete diversity of
               10          citizenship. In support of this Notice of Removal, Defendants state as follows:
               11          I.    STATEMENT OF JURISDICTION AND VENUE
               12                1.     This action is a civil action over which this Court has original jurisdiction
               13          based on diversity of citizenship pursuant to 28 U.S.C. section 1332(a), and is one
               14          which may be removed to this Court by Defendants pursuant to 28 U.S.C. section
               15          1441(b) because it is a civil action between citizens of different states and the amount
               16          in controversy exceeds $75,000.00, exclusive of interest and costs, as set forth below.
               17          28 U.S.C. §§ 1332, 1441(a), and 1146(b).
               18                2.     This action was filed in Superior Court of California for the County of
               19          San Bernardino.    Thus, venue properly lies in this Court pursuant to 28 U.S.C.
               20          sections 84(c)(2), 1391(a), and 1441(a).
               21          II.   PLEADINGS AND PROCESS
               22                3.     On February 19, 2019, Plaintiff Lea Garcia (“Plaintiff”) filed a
               23          Complaint in the Superior Court of California for the County of San Bernardino (Case
               24          No. CIVDS1905866) asserting seven causes of action for: (1) disability discrimination
               25          (2) failure to accommodate; (3) failure to engage in the interactive process; (4) failure
               26          to take reasonable steps to prevent discrimination; (5) retaliation; (6) wrongful
               27          termination; and (7) retaliation in violation of the California Family Rights Act (the
               28          “Complaint”). Declaration of Rachael Lavi in Support of Defendant’s Notice of
LITTLER MENDELSON, P.C.
     633 West 5th Street
         63rd Floor
   Los Angeles, CA 90071
        213.443.4300
                            Case 2:19-cv-02579 Document 1 Filed 04/04/19 Page 3 of 12 Page ID #:3



                  1        Removal (“Lavi Decl.”), ¶ 2, Ex. A. Per the proofs of service, Plaintiff personally
                  2        served a copy of the summons and Complaint on Defendants on March 5, 2019. Id.
                  3        Plaintiff also served a copy of the civil case cover sheet, certificate of assignment, and
                  4        notice of trial setting conference along with the Complaint. Id.
                  5               4.    Defendants filed their Answer to the Complaint in the Superior Court of
                  6        the State of California for the County of San Bernardino on April 3, 2019. Lavi Decl.,
                  7        ¶3, Ex. B.
                  8               5.    Concurrent with the filing if this Notice of Removal, Defendants will file
                  9        with the Clerk for the Superior Court of California for the County of San Bernardino a
               10          Notice to State Court of Removal to Federal Court in this action, together with a copy
               11          of Defendants’ Notice to Federal Court of Removal. Lavi Decl., ¶4, Ex. C.
               12                 6.    The Complaint also names as defendants DOES 1-100. Defendants are
               13          informed and believe and on that basis allege that none of the fictitiously-named
               14          defendants have been served with a copy of the Summons and Complaint. Therefore,
               15          the fictitiously-named defendants are not parties to the above-captioned action and
               16          need not consent to removal. See Fristoe v. Reynolds Metals Co., 615 F.2d 1209,
               17          1213 (9th Cir. 1980); 28 U.S.C. section 1441(a).
               18                 7.    The Lavi Declaration sets forth all the process, pleadings, and orders
               19          filed, to be filed, or served upon Defendants (to Defendants’ current knowledge) in
               20          this action to the present date. Lavi Decl., ¶5.
               21          III.   TIMELINESS OF REMOVAL
               22                 8.    This Notice of Removal is timely. Under 28 U.S.C. section 1446(b)(1),
               23          the “notice of removal of a civil action or proceeding shall be filed within 30 days
               24          after the receipt by the defendant, through service or otherwise, of a copy of the initial
               25          pleading setting forth the claim for relief upon which such action or proceeding is
               26          based.”
               27
               28
LITTLER MENDELSON, P.C.
     633 West 5th Street
         63rd Floor
   Los Angeles, CA 90071
                                                                     2.
        213.443.4300
                            Case 2:19-cv-02579 Document 1 Filed 04/04/19 Page 4 of 12 Page ID #:4



                  1              9.     Defendants’ removal is timely, as it is filed within thirty days after
                  2        Defendants were served with the Complaint. This removal is therefore timely under
                  3        28 U.S.C. section 1446(b)(1).
                  4        IV.   DIVERSITY OF CITIZENSHIP
                  5              10.    The Court has jurisdiction over this action because complete diversity of
                  6        citizenship between citizens of different states exists and the matter in controversy
                  7        exceeds the sum of $75,000.00, exclusive of interests and costs. 28 U.S.C. § 1332(a).
                  8              A.     Complete Diversity of Citizenship Exists Between the Parties
                  9                     Because Plaintiff is a California Citizen and Defendants are Florida
               10                       Citizens.
               11                11.    Plaintiff is a citizen in California: For diversity purposes, a person is a
               12          “citizen” of the state in which she is domiciled. See 28 U.S.C. § 1332(a)(1); see also
               13          Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088 (9th Cir. 1983); Kanter v. Warner-
               14          Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001) (confirming that a person’s domicile
               15          is the place she resides with the intention to remain); State Farm Mut. Auto. Ins. Co. v.
               16          Dyer, 19 F.3d 514, 520 (10th Cir. 1994) (residence is prima facie evidence of
               17          domicile for purposes of determining citizenship); see also Id. at 519-20 (allegation
               18          by party in state court complaint of residency “created a presumption of continuing
               19          residence in [state] and put the burden of coming forward with contrary evidence on
               20          the party seeking to prove otherwise”). The Complaint states that Plaintiff was at all
               21          times relevant a resident of the State of California. Complaint, ¶1. Plaintiff is
               22          therefore a citizen of California.
               23                12.    GEO Group, Inc. is a citizen of Florida: For diversity purposes, a
               24          corporation “shall be deemed a citizen of any State in which it is incorporated and of
               25          the State where it has its principal place of business.” 28 U.S.C. §1332(c)(1). GEO is
               26          incorporated in the state of Florida and has Florida as its principal places of business.
               27          Declaration of Karen Broadwater (“Broadwater Decl.”), ¶2. All of GEO’s business,
               28          executive, and administrative operations, including any California operations, are
LITTLER MENDELSON, P.C.
     633 West 5th Street
         63rd Floor
   Los Angeles, CA 90071
                                                                    3.
        213.443.4300
                            Case 2:19-cv-02579 Document 1 Filed 04/04/19 Page 5 of 12 Page ID #:5



                  1        centrally managed from its headquarters in Florida. Id. The majority, if not all, of
                  2        GEO’s executive and administrative functions are performed in Florida. Meetings of
                  3        GEO’s Board of Directors generally take place in Florida, and GEO’s financial
                  4        records are maintained in Florida. GEO’s principal place of business is not California.
                  5        Id. GEO’s corporate officers who direct, control and coordinate operations are also
                  6        located in GEO’s corporate headquarters in the State of Florida.             Id. at ¶3.
                  7        Specifically, GEO’s CEO, CFO, General Counsel, Executive Vice President - Human
                  8        Resources, and Senior Vice President of US Corrections are located in the State of
                  9        Florida. Id. From its headquarters in Florida, GEO makes and implements company-
               10          wide operating, financial, investment, employee relations, marketing, accounting,
               11          income tax, treasury, investor relations, and legal policy decisions. Id. at ¶4. GEO’s
               12          tax returns are neither prepared in nor filed in California. Id. The Supreme Court’s
               13          decision in Hertz v. Friend, 130 S. Ct. 1181, 1192 (2010), clarified that a
               14          corporation’s principal place of business is “the place where a corporation’s officers
               15          direct, control, and coordinate the corporation’s activities,” which should “normally
               16          be the place where the corporation maintains its headquarters.” See also Breitman v.
               17          May Co. Cal., 37 F.3d 562, 564 (9th Cir. 1994) (corporation was citizen of state in
               18          which its corporate headquarters was located and where its executive and
               19          administrative functions were performed). Thus GEO is a citizen of Florida, not
               20          California.
               21                13.     GEO Corrections and Detention, LLC is a citizen of Florida: For
               22          diversity purposes, the citizenship of a limited liability company is a citizen of every
               23          state in which its members are citizens. Johnson v. Columbia Props. Anchorage, LP,
               24          437 F.3d 894, 899 (9th Cir. 2006). The sole member of GEO Corrections and
               25          Detention, LLC is Defendant The GEO Group, Inc. Broadwater Decl. ¶ 5. Therefore,
               26          the citizenship of Defendant GEO Corrections and Detention, LLC is the same as the
               27          citizenship of Defendant The GEO Group, Inc., and GEO Corrections is a citizen of
               28          Florida, not California.
LITTLER MENDELSON, P.C.
     633 West 5th Street
         63rd Floor
   Los Angeles, CA 90071
                                                                   4.
        213.443.4300
                            Case 2:19-cv-02579 Document 1 Filed 04/04/19 Page 6 of 12 Page ID #:6



                  1              14.    DOES 1 to 100 are fictitious defendants and must be disregarded for the
                  2        purpose of determining diversity jurisdiction. 28 U.S.C. § 1441(a); Newcombe v.
                  3        Adolf Coors Co., 157 F.3d 686, 690-91 (9th Cir. 1998) (The “district court was correct
                  4        in only considering the domicile of the named defendants”).
                  5              15.    Diversity of citizenship therefore exists because Plaintiff is a citizen of a
                  6        state (California) different from the Defendants (Florida). 28 U.S.C. § 1332(a).
                  7              B.     The Amount in Controversy Exceeds $75,000.00.
                  8              16.    Plaintiff’s Complaint states within her Prayer for Relief that she alleges
                  9        and seeks “compensatory damages including lost wages, earnings, retirement benefits
               10          and other employee benefits, and all other sums of money, together with interest on
               11          these amounts.”     Complaint: Prayer for Relief, ¶ 1.        Additionally, she seeks an
               12          undisclosed amount in further damages for punitive damages, emotional distress, and
               13          attorney fees. Complaint: Prayer for Relief, ¶ 2-3; see, e.g., Complaint ¶28.
               14                17.    The failure of the Complaint to specify the total amount of damages is
               15          inconsequential. See White v. J.C. Penny Life Ins. Co., 861 F. Supp. 25, 26 (S.D. W.
               16          Va. 1994) (“The defendant may remove a suit to federal court notwithstanding the
               17          failure of the plaintiff to plead a specific dollar amount in controversy . . . otherwise . .
               18          . any Plaintiff could avoid removal simply by declining . . . to place a specific dollar
               19          value upon its claim.”). Rather, Defendants need only establish by a preponderance
               20          of evidence that Plaintiff’s claims exceed the jurisdictional minimum. Singer v. State
               21          Farm Mut. Auto Ins. Co., 116 F.3d 373, 376 (9th Cir. 1997); Sanchez v. Monumental
               22          Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996). Thus, notwithstanding Plaintiff’s
               23          failure to allege the total amount of damages she claims, the amount in controversy as
               24          alleged through the Complaint in this case exceeds the sum of seventy-five thousand
               25          dollars ($75,000.00), exclusive of interest and costs. See 28 U.S.C. § 1332(a).
               26                18.    Defendants generally and specifically deny Plaintiff’s allegations in the
               27          Complaint. In assessing the amount in controversy, however, a court must assume that
               28
LITTLER MENDELSON, P.C.
     633 West 5th Street
         63rd Floor
   Los Angeles, CA 90071
                                                                      5.
        213.443.4300
                               Case 2:19-cv-02579 Document 1 Filed 04/04/19 Page 7 of 12 Page ID #:7



                  1        a jury will return a verdict for the Plaintiff on all claims. See, e.g., Kenneth Rothchild
                  2        Trust v. Morgan Stanley Dean Witter, 199 F. Supp. 993, 1001 (C.D. Cal. 2002).
                  3                19.   Compensatory Damages: Compensatory damages are the foundation
                  4        for determining the amount in controversy. Bell v. Preferred Life Assur. Soc’y of Ala.,
                  5        320 U.S. 238, 241 (1943); Bassett v. Toyota Motor Credit Corp., 818 F. Supp. 1462,
                  6        1464-65 (S.D. Ala. 1993).
                  7                20.   Plaintiff’s last day of employment was on June 4, 2018. At the point of
                  8        Plaintiff’s employment separation, she was being paid $25.30 per hour and worked on
                  9        average 40 hours per week, earning approximately $1,012.00 per week. Broadwater
               10          Decl., ¶11. Therefore, assuming this case goes to trial in 12 months from removal and
               11          assuming Plaintiff prevails on only her claim for wages in connection with her
               12          termination, Plaintiff would be entitled to lost earnings as back pay damages in the
               13          amount of $96,140.1
               14                  21.   Further, Plaintiff can seek future damages in connection with her
               15          allegations against Defendants. Front pay awards in California frequently span a
               16          number of years. See, e.g., Smith v. Brown-Forma Distillers Corp., 196 Cal. App. 3d
               17          503, 518, 241 Cal. Rptr. 916 (1989) (front pay until mandatory retirement age
               18          reached); Rabago-Alvarez v. Dart Indus., Inc., 55 Cal. App. 3d 91, 97-98, 127 Cal.
               19          Rptr. 222 (1976).     Even conservatively estimating that Plaintiff seeks front pay
               20          benefits for one year, the amount of future wages in controversy in this case would
               21          total approximately an additional $52,624.00.2 Thus, it may reasonably be estimated
               22          that, if Plaintiff prevails on her claims, Plaintiff’s claims of back pay and front pay
               23          more likely than not exceed the sum of $148,764.00 – well above the $75,000.00
               24          threshold.
               25
               26
                           1
               27            Calculated by multiplying $1,012.00 per week by 95 weeks between 6/4/2018 and
                           4/4/2020.
               28          2
                             Calculated by multiplying $1,012.00 per week by 52 weeks.
LITTLER MENDELSON, P.C.
     633 West 5th Street
         63rd Floor
   Los Angeles, CA 90071
                                                                    6.
        213.443.4300
                            Case 2:19-cv-02579 Document 1 Filed 04/04/19 Page 8 of 12 Page ID #:8



                  1              22.   As such, Plaintiff’s claims for lost wages, without more, more than
                  2        satisfy the amount in controversy requirement to establish federal diversity
                  3        jurisdiction and Defendants have more than satisfied the minimal preponderance of
                  4        evidence standard.
                  5              23.   General Damages. The amount in controversy analysis also includes
                  6        claims for “general damages,” including damages for pain and suffering and
                  7        emotional distress. Plaintiff claims she has suffered “shame, humiliation, mental
                  8        anguish and emotional distress.” See, e.g., Complaint ¶28; see Ajimatanrareje v.
                  9        Metro. Life Ins. Co., 1999 U.S. Dist. LEXIS 7339, at *4-5 (N.D. Cal. May 12, 1999)
               10          (finding that emotional distress damages “may be considered in the amount in
               11          controversy even where not clearly pled in the complaint”); Conrad Assocs. v.
               12          Hartford Acc. & Indem. Co., 994 F. Supp 1196, 1198 (N.D. Cal. 1998). Therefore,
               13          the Court should also include these potential damages in the amount in controversy
               14          analysis.
               15                24.   It would not be unreasonable for Plaintiff to allege emotional distress in
               16          an amount equal to or in excess of her purported economic damages. In Kroske v.
               17          U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005), the Ninth Circuit found that the
               18          district court’s conclusion that the plaintiff’s “emotional distress damages would add
               19          at least an additional $25,000 to her claim” was not clearly erroneous, where she had
               20          only $55,000 in lost wages, thus satisfying the amount in controversy requirement
               21          “even without including a potential award of attorney’s fees.”
               22                25.   Punitive Damages. Punitive damages are also included in calculating
               23          the amount in controversy if they are recoverable under state law. Davenport v.
               24          Mutual Ben. Health & Acc. Ass’n, 325 F.2d 785, 787 (9th Cir. 1963); see also
               25          Richmond v. Allstate Ins. Co., 897 F.Supp 447, 450 (S.D. Cal. 2003).           In her
               26          Complaint, Plaintiff alleges that she is entitled to punitive damages against
               27          Defendants alleging that they acted “grossly reckless, and/or intentional, malicious,
               28          and bad faith.” See, e.g., Complaint, ¶30. If Plaintiff successfully establishes these
LITTLER MENDELSON, P.C.
     633 West 5th Street
         63rd Floor
   Los Angeles, CA 90071
                                                                   7.
        213.443.4300
                            Case 2:19-cv-02579 Document 1 Filed 04/04/19 Page 9 of 12 Page ID #:9



                  1        allegations, she may be entitled to recover punitive damages under California Civil
                  2        Code § 3294. California law does not provide monetary limitations on the amount of
                  3        punitive damages that may be awarded under said statute. Rather, the proper amount
                  4        of punitive damages is determined based on the reprehensibility of a defendant’s
                  5        misdeeds, the ratio between compensatory and punitive damages, and the ratio
                  6        between damages and a defendant’s net worth. Boyle v. Lorimar Productions, Inc., 13
                  7        F.3d 1357, 1359-60 (9th Cir. 1994).
                  8              26.    Indeed, some courts have recognized that an award for punitive damages
                  9        can be significant, and that in some cases, a punitive award itself could establish the
               10          amount in controversy. See, e.g., Aucina v. Amoco Oil Co., 871 F. Supp. 332, 334
               11          (S.D. Iowa 1994) (concluding in discrimination and wrongful termination case that the
               12          purpose of punitive damages is to capture a defendant’s attention and deter others
               13          from similar conduct, and thus, the plaintiff’s claim for punitive damages could alone
               14          exceed the jurisdictional minimum). Numerous court decisions and jury verdicts in
               15          state and federal courts located within the Ninth Circuit demonstrate that
               16          compensatory and punitive damages in excess of $75,000 have been awarded to
               17          individual plaintiffs where, as here, the plaintiff has alleged claims for discrimination
               18          and wrongful termination. For example, in Jadwin v. County of Kern, Case No.
               19          07CV00026 (E.D. Cal. 2009), the plaintiff was awarded a total verdict of $505,457
               20          based upon claims of retaliation in violation of the Family and Medical Leave Act and
               21          California Family Rights Act, failure to accommodate, and failure to engage in the
               22          interactive process.     Likewise, in Martin v. Arrow Electronics, Case No.
               23          SACV041134 (C.D. Cal. 2006), the plaintiff was awarded in excess of one million
               24          dollars (including $300,000 for claimed pain and suffering) for allegations of, among
               25          others, disability discrimination and wrongful termination. In Leuzinger v. County of
               26          Lake, Case No. C060398(SBA) (N.D. Cal. 2007), plaintiff was awarded $1,679,001
               27          for claims of disability discrimination and failure to accommodate.         Taking into
               28          consideration that Plaintiff seeks many types of damages in excess of her lost
LITTLER MENDELSON, P.C.
     633 West 5th Street
         63rd Floor
   Los Angeles, CA 90071
                                                                    8.
        213.443.4300
                           Case 2:19-cv-02579 Document 1 Filed 04/04/19 Page 10 of 12 Page ID #:10



                  1        earnings, the amount of damages claimed by Plaintiff meets the minimum amount in
                  2        controversy.
                  3              27.      Attorney’s Fees. Plaintiff also seeks attorneys’ fees. Galt G/S v. JSS
                  4        Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998) (recognizing that “where an
                  5        underlying statute authorizes an award of attorneys’ fees, . . . such fees may be
                  6        included in the amount in controversy.”). In actions brought under the FEHA, the
                  7        court may award to the prevailing party reasonable attorneys’ fees. CAL. GOV’T CODE
                  8        § 12965 (b). Specifically, in determining the amount of reasonable attorneys’ fees to
                  9        be awarded, courts often rely on the lodestar amount—calculated by multiplying the
               10          number of hours worked by each person entitled to compensation by the reasonable
               11          hourly rate for those activities. Serrano v. Priest, 20 Cal. 3d 25, 48 (1977).
               12                28.      The Ninth Circuit has recently clarified that a reasonable estimate of
               13          future attorneys’ fees may be included in the amount in controversy analysis. Fritsch
               14          v. Swift Transp. Co. of Ariz., LLC, 899 F.3d 785, 793-796 (9th Cir. 2018). In Fritsch,
               15          the Ninth Circuit held that “when we assess the amount in controversy at the time of
               16          removal, we must include all relief to which a plaintiff is entitled if the action
               17          succeeds. Accordingly, if the law entitles the plaintiff to future attorneys’ fees if the
               18          action succeeds, ‘then there is no question that future [attorneys’ fees] are ‘at stake” in
               19          the litigation.’” Id. at 794. See also, Schneider v. Ford Motor Co., 2018 U.S. App.
               20          LEXIS 34965, fn. 4 (9th Cir. Dec. 12, 2018), citing, Fritsch, “The possibility that the
               21          putative class members could receive an award of attorneys’ fees buttresses our
               22          conclusion that the amount in controversy exceeds $5 million”); In re Volkswagen
               23          "clean Diesel" Mktg., Sales Practices, and Prods. Liab. Litig., 2019 U.S. Dist. LEXIS
               24          31562, *331 (N.D. Cal. Feb. 27, 2019)(following Fritsch, using future attorneys’ fees
               25          to determine amount in controversy, and indicating that “[t]o determine the amount of
               26          attorneys’ fees at stake, the removing party can provide an ‘estimate[] [of] the amount
               27          of time that the case will require,’ and an estimate of ‘plaintiff’s counsel’s hourly
               28          billing rate’”); Cortez v. United Natural Foods, Inc., 2019 U.S. Dist. LEXIS 31540,
LITTLER MENDELSON, P.C.
     633 West 5th Street
         63rd Floor
   Los Angeles, CA 90071
                                                                     9.
        213.443.4300
                           Case 2:19-cv-02579 Document 1 Filed 04/04/19 Page 11 of 12 Page ID #:11



                  1        *22-25 (N.D. Cal. Feb. 27, 2019)(following Fritsch); Ramirez v. Benihana Nat'l
                  2        Corp., 2019 U.S. Dist. LEXIS 3537, *5-7 (following Fritsch and indicating either
                  3        percentage method or lodestar method are appropriate for determining future
                  4        attorneys’ fees in controversy).
                  5               29.    The attorneys’ fees alone through trial of any of Plaintiff’s causes of
                  6        action would likely exceed $75,000.00, and could be many times that amount.
                  7        Among the many ways to demonstrate prevailing market rates, are the following: (1)
                  8        declarations from local attorneys (U.S. v. City & County of San Francisco, 748
                  9        F.Supp. 1416, 1431 (N.D. Cal. 1990)); (2) rates awarded to the claiming attorneys in
               10          previous actions (Margolin v. Regional Planning Comm’n, 134 Cal.App. 3d 999
               11          (1982)); and (3) rates awarded to attorneys of comparable experience in other cases in
               12          the same market (Id.).       In this case, attorneys’ fees alone are likely to exceed
               13          $75,000.00 should Plaintiff prevail. See e.g. Flannery v. Prentice, 26 Cal. 4th 572
               14          (2001) (upholding an award of attorneys’ fees under the Fair Employment and
               15          Housing Act (“FEHA”) for $1,088,231); Dwyer v. Crocker Nat’l Bank, 194 Cal. App.
               16          3d 1418 (1987) (upholding award of $75,258 in attorneys’ fees under the FEHA);
               17          Zissu v. Bear, Stearns & Co., 805 F.2d 75 (1986) (upholding $550,000 in attorneys’
               18          fees awarded under the FEHA).
               19                 30.    Thus, by virtue of the claims Plaintiff asserts in this case, the
               20          preponderance of evidence demonstrates that she seeks damages far in excess of
               21          seventy five thousand dollars ($75,000.00), and, therefore, removal is proper. See
               22          DeAguillar v. Boeing Co., 47 F.3d 1404, 1412 (5th Cir. 1995) (holding that removal is
               23          proper where “the defendant can show by a preponderance of the evidence that the
               24          amount in controversy is greater than the jurisdictional amount”); accord Gaus v.
               25          Miles, Inc., 980 F.2d 564, 566-67 (9th Cir. 1992); Luckett v. Delta Airlines, Inc., 171
               26          F.3d 295, 298 (5th Cir. 1999) (finding that facts presented in notice of removal,
               27          combined with plaintiff’s allegations, are sufficient to support finding that
               28          jurisdictional limits are satisfied.)
LITTLER MENDELSON, P.C.
     633 West 5th Street
         63rd Floor
   Los Angeles, CA 90071
                                                                   10.
        213.443.4300
                           Case 2:19-cv-02579 Document 1 Filed 04/04/19 Page 12 of 12 Page ID #:12



                  1        V.      NOTICE TO PLAINTIFF AND STATE COURT
                  2                31.      As required by 28 U.S.C. section 1446(b), Defendants will provide
                  3        Plaintiff, through her counsel, with written notice of this removal.
                  4                32.      As required by 28 U.S.C. section 1446(d), Defendants will file a copy of
                  5        this Notice of Removal with the Superior Court of California for the County of San
                  6        Bernardino.
                  7
                  8                WHEREFORE, Defendant respectfully petitions the removal of this case from
                  9        the Superior Court of the State of California for the County of San Bernardino to this
               10          United States District Court for the Central District of California.
               11
               12
                           Dated: April 4, 2019
               13
               14
                                                                         /s/ Rachel Lavi
               15                                                        CRAIG G. STAUB
                                                                         RACHAEL LAVI
               16                                                        CASSIDY C. VEAL
                                                                         LITTLER MENDELSON, P.C.
               17                                                        Attorneys for Defendant
                                                                         THE GEO GROUP, INC.
               18
               19          FIRMWIDE:163418658.2 059218.1386


               20
               21
               22
               23
               24
               25
               26
               27
               28
LITTLER MENDELSON, P.C.
     633 West 5th Street
         63rd Floor
   Los Angeles, CA 90071
                                                                      11.
        213.443.4300
